Case 2:18-cv-00283 Document 10 Filed on 12/13/18 in TXSD Page 1 of 3
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              December 17, 2018
                                                               David J. Bradley, Clerk
Case 2:18-cv-00283 Document 10 Filed on 12/13/18 in TXSD Page 2 of 3
Case 2:18-cv-00283 Document 10 Filed on 12/13/18 in TXSD Page 3 of 3
